DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 1 where the elastic wave device 1 includes an elastic wave element chip 2, a package substrate 3, bumps (for example, six bumps) 4, and a sealing resin portion 5. The elastic wave element chip 2 includes pad electrodes 23 and a first main surface 2F including surfaces of the pad electrodes 23. The package substrate 3 faces the first main surface 2F of the elastic wave element chip 2 in the thickness direction D1 of the elastic wave element chip 2 and includes electrodes (for example, six electrodes) 33. The package substrate 3 includes a support 31 that supports the electrodes 33. The bumps 4 electrically connect the pad electrodes 23 of the elastic wave element chip 2 to the electrodes 33 of the package substrate 3. The piezoelectric substrate defining the substrate 21 having piezoelectricity in the elastic wave element chip 2 of the elastic wave device 1.

    PNG
    media_image1.png
    573
    826
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 2 where the main difference is the substrate 21a having piezoelectricity is a stacked substrate including a supporting substrate 25, a low- acoustic-velocity film 27a, and a piezoelectric film 210a. Species A does not have 27a or 210a.

    PNG
    media_image2.png
    555
    835
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 3 where the substrate 21b having piezoelectricity in the elastic wave element chip 2b is a stacked substrate having a stacked structure different from the substrate 21a having piezoelectricity in the elastic wave element chip 2a of the elastic wave device la according to the second preferred embodiment. Specifically, the substrate 21b having piezoelectricity includes the supporting33 substrate 25, a high-acoustic-velocity film 26, a low-acoustic- velocity film 27b, and a piezoelectric film 210b. Therefore, the high-acoustic-velocity film 26 is an addition to both Species A and B.

    PNG
    media_image3.png
    536
    838
    media_image3.png
    Greyscale

Species D: Embodiment of Fig. 4 where the substrate 21c having piezoelectricity in the elastic wave element chip 2c is a stacked substrate having a stacked structure different from the substrate 21b having piezoelectricity in the elastic wave element chip 2b of the elastic wave device 1b according to Species B. Specifically, the substrate 21c having piezoelectricity includes the supporting substrate 25 and a piezoelectric film 210c. The substrate 21c having piezoelectricity may preferably include, for example, an adhesion layer or a dielectric film disposed on a side of the piezoelectric film 210c adjacent to the supporting substrate 25, in addition to the piezoelectric film 210c. The substrate 21c having piezoelectricity may also include, for example, a dielectric film disposed on a side of the piezoelectric film 210c adjacent to the interdigital transducer electrodes 22. Therefore, this embodiment is different from Species A, B or C.

    PNG
    media_image4.png
    522
    856
    media_image4.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/15/2022